Per Curiam. On February 17, 1997, we issued an order for attorneys George Stephens, Steve Kirk, Ralph Blagg, and Mel A. Jackson to appear and show cause why any one or all of them should not be held in contempt of court for failure to perfect the appeal in this case. Defendant Robert Caple was convicted on May 18, 1995, and almost twenty-two months later, no transcript has been filed in his appeal.  For his part, Mel A. Jackson accepted responsibility and offered his sincere apologies. Stephens, Kirk, and Blagg deny responsibility by pleading not guilty, and request a hearing. Therefore, we appoint the Honorable Jack Holt, Jr., as a master to conduct the hearing. After the hearing, we direct the master to make his findings of fact, and file them with the court. Upon receiving the master’s findings, we will decide whether counsel should be held in contempt. Until then, we reserve imposing punishment against Mr. Jackson.